304 U.S. 397 (1938)
HUDSON ET AL.
v.
MOONIER.
No. 938.
Supreme Court of United States.
Decided May 23, 1938.
PETITION FOR WRIT OF CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
Messrs. Jemes C. Jones, Lon O. Hocker, and James C. Jones, Jr. were on a brief for petitioners.
Mr. Mark D. Eagleton entered an appearance for respondent.
PER CURIAM.
Respondent brought this suit to recover damages for personal injuries alleged to be due to the defendants' negligence. He was struck by a truck which was operated without proper equipment, in that it had no horn or other signaling device. He sued the driver and also the person who had leased the truck to the driver's employer upon the ground that the lessor was charged with the duty of maintaining the truck in a reasonably safe condition.
Judgment against both defendants was affirmed by the Circuit Court of Appeals. The court treated the question of the liability of the lessor as one of general law. The court should have applied the law of Missouri where the injury occurred. Erie R. Co. v. Tompkins, ante, p. 64.
*398 Certiorari is granted, the judgment is reversed, and the cause is remanded for further proceedings in conformity with this opinion.
Reversed.
MR. JUSTICE CARDOZO took no part in the consideration and decision of this case.